Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This office action is in response to the preliminary amendment filed on 1/17/20 amending claims 1-3, 6-8, 10-17, 21, deleting claim 9 and adding claim 21, subsequently claims 1-8 and 10-21 are pending in the application. 
As to claims 15-21, “computer-readable media” for storing explicitly excludes transitory media [paragraph 20] such that the examiner is interpreting the limitation as directed to non-transitory computer-readable media.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4-6, 8, 11-13, 15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 (i.e. 1-3), 7 (i.e. 1 and 6-7), 4-6, 10, 14, 11-13, 17, 20 and 18-19 of US Patent 10,521,221 (hereafter ‘221) such that claims 3-7 of patent ‘221 teaches all the limitations of claims 1 and 4-6 the difference being claims 1 and 4-6 of the instant application and claims 3-7 of patent ‘221 claimed in a different claim hierarchy.  However, implementing claims in different claim hierarchy are well known in the art and would have been a matter of design choice.  Below is an example of how claims 3 and 7 of patent ‘221 disclosed the limitations of claim 1.


US Patent 10,521,221
Instant Application
1. A method comprising: 
switching a network flow of a first para-virtualized network adapter kernel acceleration module to a user mode for transmission; 



removing the first para-virtualized network adapter kernel acceleration module; 
inserting a second para-virtualized network adapter kernel acceleration module; and 
switching a transmission of the network flow in the user mode to a transmission by the second para-virtualized network adapter kernel acceleration module. 

2. The method of claim 1, wherein switching the network flow of the first para-virtualized network adapter kernel acceleration module to the user mode for transmission comprises: 
a process of a machine virtualizer obtaining a usage status of a shared memory; and 
the process of the machine virtualizer controlling sending and/or receiving network data packets in the shared memory. 

stopping a poll of a kernel thread of the first para-virtualized network adapter kernel acceleration module. 

6. The method of claim 1, wherein switching the transmission of the network flow in the user mode to the transmission by the second para-virtualized network adapter kernel acceleration module comprises: the second para-virtualized network adapter kernel acceleration module creating a kernel thread; the kernel thread of the second para-virtualized network adapter kernel acceleration module obtaining a usage status of a shared memory; and 
the kernel thread of the second para-virtualized network adapter kernel acceleration module controlling sending and/or receiving of network data packets in the shared memory. 

    7. The method of claim 6, wherein switching the transmission of the network flow in the user mode to the transmission by the second para-virtualized network adapter kernel acceleration module further comprises opening a poll of the kernel thread of the second para-virtualized network adapter kernel acceleration module.

stopping a poll of a kernel thread of a first para- virtualized network adapter kernel acceleration module; 
obtaining, by a process of a machine virtualizer, a usage status of a shared memory and controlling receiving/sending of network data packets in the shared memory; 
removing the first para-virtualized network adapter kernel acceleration module; 
inserting a second para-virtualized network adapter kernel acceleration module; 
obtaining, by a kernel thread of a second para-virtualized network adapter kernel acceleration module, the usage status of the shared memory; 
opening a poll of a kernel thread of the second para-virtualized network adapter kernel acceleration module; and 
controlling, by the kernel of the second para-virtualized network adapter kernel acceleration module, sending and/or receiving of the network data packets in the shared memory.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 13 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claim 6, the “creating” step is part of or sub-step of “switching transmission of the network flow…” step as disclosed in applicant’s specification and not part of the “inserting” step as claimed [specification, Fig. 3, steps S308 and S308-2] such that as claimed the limitation is unclear, because the examiner is uncertain as to whether applicant actually means “subsequent to the inserting…”.  For examination purpose, the examiner is treating the limitation as supported by applicant’s specification for the remainder of this office action. 
Claim 7 depends on claim 6 and is rejected based on dependency.
As to claims 13 and 20-21 are rejected for the same reason as claims 6-7 above. 


Allowable Subject Matter
Claims 1, 4-8, 11-13, 15 and 18-21 are allowable by overcoming the double patenting rejection and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above.
Claims 2-3, 10, 14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in independent claims 1, 8 and 15.
Upgrading of virtualized network adapter kernel acceleration module was disclosed in Applicant Admitted Prior Art (hereafter AAPA) [Specification, paragraph [0004]].  US PG Pub. 2014/0229928 is the closest prior art and discloses rerouting traffic of a software to be updated to an intermediary and subsequently routing the traffic back to an updated version of the software from the intermediary [Fig. 7a and corresponding text]. The prior art(s) of record when taken individually or in combination do not expressly teach or render obvious the invention as a whole as recited in independent claims 1, 8 and 15.
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skill in the art before the effective filing date of the claimed .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199